—In an action to foreclose a mortgage, the defendant Incorporated Village of Freeport appeals from an order of the Supreme Court, Nassau County (Alpert, J.), dated May 16, 2000, which denied its motion for leave to serve a late answer.
*503Ordered that the order is affirmed, with costs.
The Supreme Court providently exercised its discretion in denying the appellant’s motion for leave to serve a late answer. The appellant failed to demonstrate both a reasonable excuse for its failure to timely answer and a meritorious defense to the action (see, Matter of Gambardella v Ortov Light., 278 AD2d 494; Parker v City of New York, 272 AD2d 310; Gleissner v Singh, 264 AD2d 811; Kyriacopoulos v Mendon Leasing Corp., 216 AD2d 532; De Vito v Marine Midland Bank, 100 AD2d 530). S. Miller, J. P., Friedmann, Feuerstein and Schmidt, JJ., concur.